Citation Nr: 0210015	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  99-17 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic 
headaches, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from April 1973 to June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the RO that denied an evaluation in excess of 10 percent for 
post-traumatic headaches, also diagnosed as psychophysiologic 
musculoskeletal reaction with complaints of headaches.  In 
this rating decision the RO also determined that no new and 
material evidence had been submitted to reopen a claim of 
service connection for a back disorder.  The veteran 
submitted a notice of disagreement in regard to both issues.  
However, after the statement of the case was issued, the 
veteran submitted a substantive appeal that only addressed 
the issue of an increased rating for post-traumatic 
headaches, and that is the only issue certified for appellate 
consideration.

In her substantive appeal, the veteran requested a hearing 
before a member of the Board and the Board notified her and 
her representative that the requested hearing had been 
scheduled for May 2001.  The veteran failed to report for 
this hearing.  

The Board remanded this case to the RO for further 
development in June 2001.  That development has been 
completed and the issue of entitlement to an evaluation in 
excess of 10 percent for post-traumatic headaches is again 
before the Board.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  In this case the veteran has satisfied each of 
these requirements.  She is presumed to be claiming the 
maximum rating for traumatic headaches, has submitted medical 
evidence, and has reported that she is unable to work due to 
headaches.  Her inferred claim for a total rating based on 
individual unemployability is referred to the RO for initial 
adjudication.


FINDING OF FACT

The veteran's service connected post-traumatic concussion 
disability is manifested by headaches only, with no evidence 
of dementia or neurological disability.  


CONCLUSION OF LAW

The criteria for a an evaluation in excess of 10 percent for 
service connected post -traumatic headaches have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124(a), 
4.130, Diagnostic Codes 8045, 9304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Holliday 
v. Principi, 14 Vet. App. 280 (2001).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The RO was cognizant of the VCAA when it last considered the 
issue currently before the Board.  In a letter dated in June 
2001, the RO informed the claimant of the requirements of the 
VCAA, of the evidence needed to substantiate her claim, and 
of who was responsible for obtaining evidence.  Moreover, it 
is noted that she was informed of the laws and regulations 
governing the issue on appeal in a June 1999 statement of the 
case and in supplemental statements of the case issued in 
September 2000 and April 2002.  These documents served to 
inform her of the evidence needed to substantiate her claim 
for an increased rating for post-traumatic headaches.  

Pursuant to the Board's earlier remand in this case the 
veteran was afforded a VA neurological examination in October 
2001.  In addition, it appears from a review of the record 
that the relevant clinical records have been obtained.  There 
are no outstanding treatment records.  Thus, there is no 
question as to who is responsible for obtaining what records.  
It does not appear that further assistance could aid her in 
substantiating her claim.  

I.  Factual Basis

Review of the service medical records reveals that the 
veteran sustained a head injury in September 1978 when she 
was struck by a ladder.  Thereafter during service she 
received treatment for headaches which were described a post 
concussion with a vascular component.  In a rating decision 
dated in September 1981 service connection was granted for 
post-traumatic headaches, also diagnosed as psychophysiologic 
musculoskeletal reaction with complaints of headaches.  This 
disability was evaluated as 10 percent disabling, effective 
March 9, 1981.  This 10 percent rating has been confirmed and 
continued by subsequent rating decisions.  

During private treatment in December 1987 for injuries 
sustained in an earlier auto accident, a neurological 
examination was reported to be normal.  In a November 1998 
statement, a private physician said that the veteran was 
involved in an automobile accident three years earlier.  The 
veteran was noted to complain of some pain over the occiput, 
but most of her pain was in the mid and lower thoracic areas.  
Private clinical records reveal outpatient treatment in April 
1989 with complaints of throbbing, left sided headaches of 
one days duration.  The veteran gave a history of frequent 
headaches in the past.  The headaches radiated into the neck 
and shoulder.  There were no vision changes or focal weakness 
reported.  The assessment was tension headaches.  

On VA neurological examination conducted in May 1998 the 
veteran said that the top of her head was sore most of the 
time.  She said that a CT scan showed a blood clot on her 
brain during treatment for her head injury during service.  
The veteran's headaches reportedly had persisted since 
service and her head remained sore between headaches which 
were said to last for an hour and occurred most frequently 
during the late afternoon.  She also said that her headaches 
were accompanied by nervousness and blurred vision.  It was 
reported that the headaches were worsened by activity and 
relived by rest.  

It was noted that the veteran's history was a bit disjointed 
and she did not have a good grasp of information about her 
medical condition.  She could perform heel/toe and tandem 
walking.  Cerebellum evaluation showed normal rapid 
alternating movement and normal finger to nose testing.  
There was no tremor and no rebound.  Reflexes were 2+ and 
symmetrical at the knees and biceps.  Sensation was intact to 
touch and vibration.  Motor evaluation showed a slight 
decrease in the right leg, but not too much.  This was 
described as fairly global.  There was no pronator drift and 
good grips.  Cranial nerves II through XII were intact.  The 
impression was post-traumatic headaches.  The examiner 
indicated that the veteran's chart should be reviewed to 
ascertain if she really had had a subdural hematoma and to 
ascertain the accuracy of her history.  

Private clinical records reflect treatment for various 
complaints, including neck pain and a sore head after she 
sustained injuries in an automobile accident in April 1998.  
After treatment in April 1998 the impressions included acute 
headaches secondary to a neck strain.  In early June 1998 it 
was reported that her sore head had greatly improved.  The 
assessment was sprain and strain.  During treatment in early 
July 1998 it was noted that the veteran's headaches had 
almost resolved.  When seen again later in July 1998 the 
veteran said that her headaches had had resolved.  

During an official examination conducted in October 2001 the 
examiner reported that the veteran's medical records had been 
reviewed.  It was noted that a 1978 CT scan of the veteran's 
brain had been normal.  The veteran reported that her 
headaches would "come and go" and that she could wake up 
with a headache.  She also noticed that her headaches would 
worsen if she was reading.  She could not name the medication 
that she took to relieve her headaches.  She described her 
headaches as occurring on a daily basis and would last 4 to 6 
hours, but could last all day.  The veteran described her 
headaches as throbbing in nature and made her right eyes 
"ponds".  The veteran said that she was unable to function 
when she had a headache and that they made her need to sleep.  
It was reported that she could do light housework, drive, and 
shop, as well as perform daily activities such as brush her 
teeth and hair, but she said that she could not work because 
her headaches occurred so frequently.  

On neurological examination, no cerebellar signs were present 
and finger to nose and heel to shin tests were done with 
ease.  There was no tremor, chorea, athetosis, or apraxia.  
She could walk on her toes and heels, as well as tandem walk 
and hop.  Evaluation of the cranial nerves showed diminished 
hearing on the left, but was otherwise intact.  On motor 
evaluation, muscle tone and bulk were quite good, without 
evidence of atrophy, fasciculations, myotonia, or myoclonus.  
There was no evidence of unusual fatigability.  

Reflex evaluation showed deep tendon reflexes to be 2+ and 
symmetrical.  There were no pathological reflexes.  There was 
diminished pain perception in the median distribution 
bilaterally consistent with a bilateral carpal tunnel 
syndrome, but no other sensory abnormalities were noted.  The 
diagnosis was chronic headaches secondary to head trauma.  

A VA social work note dated in December 2001 indicated that 
the veteran said that she had driven for three hours so that 
she could receive treatment of a headache.  Upon arrival the 
veteran said that she had to forgo treatment because of 
anxiety about her passengers who needed to return home.  The 
veteran further said that she could not work because of back 
pain and headaches.  She was noted to appear in no acute 
distress, but did appear to be fatigued.  

II.  Legal Analysis

The criteria for the assignment of disability due to brain 
trauma are found in the provisions of 38 C.F.R. § 4.124(a) 
Diagnostic Code 8045, which specifically mandates that purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g. 8045-8207).  Purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc. recognized as symptomatic of brain trauma, will be rated 
10 percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Psychiatric symptomatology 
due to brain trauma are rated under Diagnostic Code 9304, the 
code for dementia due to brain trauma.  Ratings in excess of 
10 percent for brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124(a), Diagnostic Code 8045: 38 C.F.R. 
§ 4.130, Diagnostic Code 9304 (2002).  

A review of the record in this case reveals only very 
infrequent treatment for headaches of any sort.  A review of 
the record fails to demonstrate any findings, complaints or 
diagnosis indicative of multi infarct dementia.  As discussed 
above, the absence of such a finding or diagnosis of multi 
infarct dementia precludes the assignment of an evaluation in 
excess of 10 percent for the veteran's post-traumatic 
headaches under the provisions of Diagnostic Codes 8045 and 
9304.  

The Board has considered whether the veteran is potentially 
entitled to a rating by analogy to migraine under Diagnostic 
Code 8100.  The provisions of Diagnostic Code 8045, by 
providing for a 10 percent evaluation for the veteran's 
subjective symptoms, would seem to preclude such an 
evaluation.  However, in order for the next higher rating of 
30 percent to be warranted for her post-traumatic headaches 
under Diagnostic Code 8100, the evidence would have to 
demonstrate that the post-traumatic headaches equivalent to 
migraines were characterized by prostrating attacks that 
occurred on an average of once a month over the last several 
months.  

While the veteran has reported that she suffers from daily 
headaches which usually lasted several hours a day, the 
veteran's report of the frequency and severity of her 
headaches is unsupported by the clinical record that shows 
very rare complaints of, and treatment for headaches 
complaints, even assuming that all her headaches were 
attributable to her service connected disorder.  In addition, 
it is apparent from the veteran's own description of her 
episodes of headache that they are clearly not prostrating in 
nature.  We note in this regard that the veteran indicated 
that her headaches did not preclude her from such activities 
as housework, driving, and shopping.  While the veteran's 
headaches doubtlessly result in some discomfort, the evidence 
does not show them to result in the degree of impairment 
contemplated under Diagnostic Code 8100 for an evaluation in 
excess of 10 percent.  

In addition, the evidence does not show that the veteran's 
service connected headaches, in and of themselves, present 
such an unusual disability picture and result in a degree of 
disability above that above that contemplated by the rating 
schedule, or otherwise place her headache disorder outside 
the norm.  They have not required any periods of recent 
hospitalization.  The veteran is unemployed, thus her 
disability is not causing marked interference with any 
current employment.  Therefore, an extraschedular rating for 
the veteran's post-traumatic headaches under the provisions 
of 38 C.F.R. § 3.321(b) are not for application in this case.  


ORDER

An evaluation in excess of 10 percent for post-traumatic 
headaches is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

